Citation Nr: 0404286	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for depression, 
secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied both the veteran's claim seeking 
entitlement to service connection for diabetes mellitus, Type 
II, and his claim seeking entitlement to service connection 
for depression, secondary to diabetes mellitus, Type II.   

In June 2003, the veteran appeared and testified at a 
personal hearing.  
A transcript of that hearing is of record.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

In the attempt to verify service in Vietnam, the veteran had 
requested various military and personnel records from the 
National Personnel Records Center (NPRC).  The veteran was 
informed that someone at NPRC would check with the 494th 
Transportation Company (Ft. Knox, Kentucky), the 1st Special 
Transportation Group or STG (Ft. Meade, Maryland and Tan Son 
Nhut Air Base, Republic of Vietnam), and MAC-V (Tan Son Nhut 
Air Base, Republic of Vietnam), for all records relevant to 
the veteran.  While the veteran has been informed that there 
are no Temporary Duty (TDY) or 494th Transportation Company 
records, there has been no response regarding the existence 
of any 1st STG records.  The RO should inquire as to the 
existence of any 1st STG (Ft. Meade, Maryland and Tan Son 
Nhut Air Base, Republic of Vietnam) records, relevant to the 
veteran.  

Therefore, the case is hereby REMANDED to the RO for the 
following development:

1.	The RO should contact NPRC
and obtain complete 1st Special 
Transportation Group (STG) records from 
Ft. Meade, Maryland and Tan Son Nhut Air 
Base, Republic of Vietnam, from December 
1968 through March 1970 regarding the 
veteran's possible service in Vietnam.

2.   Following completion of the 
development above, the RO should re-
adjudicate both the veteran's claim of 
entitlement to service connection for 
diabetes mellitus, Type II, and service 
connection for depression, secondary to 
diabetes mellitus, Type II.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for diabetes mellitus, Type II 
and service connection for depression, 
secondary to diabetes mellitus, Type II 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



